UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER: 001-33292 TORTOISE CAPITAL RESOURCES CORPORATION (Exact name of registrant as specified in its charter) MARYLAND 20-3431375 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10801 MASTIN BOULEVARD, SUITE 222 OVERLAND PARK, KANSAS 66210 (Address of principal executive office) (Zip Code) (866) 362-9331 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer x. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x. The number of shares of the issuer’s Common Stock, $0.001 par value, outstanding as of June 30, 2007 was 8,840,105. 1 TORTOISE CAPITAL RESOURCES CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Statements of Assets and Liabilities as of May 31, 2007 (unaudited) and November 30, 2006 Schedules of Investments as of May 31, 2007 (unaudited)and November 30, 2006 Statements of Operations for the three and six months ended May 31, 2007 (unaudited), the three months ended May 31, 2006 (unaudited) and the period from December 8, 2005 (Commencement of Operations) through May 31, 2006 (unaudited) Statements of Changes in Net Assets for the six months ended May 31, 2007 (unaudited), the period from December 8, 2005 (Commencement of Operations) through May 31, 2006 (unaudited) and the period from December 8, 2005 (Commencement of Operations) through November 30, 2006 Statements of Cash Flows for the six months ended May 31, 2007 (unaudited) and the period from December 8, 2005 (Commencement of Operations) through May 31, 2006 (unaudited) Financial Highlights for the six months ended May 31, 2007 (unaudited), the period from December 8, 2005 (Commencement of Operations) through May 31, 2006 (unaudited) and the period from December 8, 2005 (Commencement of Operations) through November 30, 2006 Notes to Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits SIGNATURES 2 Tortoise Capital Resources Corporation STATEMENTS OF ASSETS& LIABILITIES May 31, 2007 November 30, 2006 (Unaudited) Assets Investments at value, non-affiliated (cost $53,074,126 and $21,867,831, respectively) $ 60,929,415 $ 22,196,689 Investments at value, affiliated (cost $48,753,776 and $14,828,825, respectively) 50,701,156 14,828,825 Investments at value, control (cost $18,800,000 and $5,550,000, respectively) 18,973,954 5,550,000 Total investments (cost $120,627,902 and $42,246,656, respectively) 130,604,525 42,575,514 Dividends receivable 124,586 24,262 Interest receivable from control investments 61,859 43,983 Other receivable from affiliate - 44,487 Prepaid expenses and other assets 109,863 244,766 Total assets 130,900,833 42,933,012 Liabilities Management fees payable to Adviser 468,000 112,765 Accrued capital gain incentive fees payable to Adviser (Note 4) 1,496,494 - Dividend payable on common shares 1,414,035 - Accrued expenses and other liabilities 143,289 155,303 Current tax liability 67,786 86,386 Deferred tax liability 3,174,261 250,156 Total liabilities 6,763,865 604,610 Net assets applicable to common stockholders $ 124,136,968 $ 42,328,402 Net Assets Applicable to Common Stockholders Consist of Warrants, no par value; 948,005 issued and outstanding at May 31, 2007 and 772,124 issued and outstanding at November 30, 2006 (5,000,000 authorized) $ 1,374,147 $ 1,104,137 Capital stock, $0.001 par value; 8,837,721 shares issued and outstanding at May 31, 2007 and 3,088,596 issued and outstanding at November 30, 2006 (100,000,000 shares authorized) 8,838 3,089 Additional paid-in capital 118,662,119 41,018,413 Accumulated net investment loss, net of deferred tax benefit (2,101,017 ) - Accumulated realized gain (loss), net of deferred tax expense 7,595 (906 ) Net unrealized appreciation of investments, net of deferred tax expense 6,185,286 203,669 Net assets applicable to common stockholders $ 124,136,968 $ 42,328,402 Net Asset Value per common share outstanding (net assets applicable to common shares, divided by common shares outstanding) $ 14.05 $ 13.70 See Accompanying Notes to the Financial Statements 3 Tortoise Capital Resources Corporation SCHEDULES OF INVESTMENTS May 31, 2007 (Unaudited) Company Industry Type of Investment Cost Value Control Investments (1) Mowood, L.L.C. Natural Gas Distribution Equity Interest (100%) (2) $ 1,500,000 $ 1,673,954 Subordinated Debt (12% Due 7/01/2016) (2) 5,050,000 5,050,000 VantaCore Partners, L.P. Aggregate Common Units (425,000) (2) 8,500,000 8,500,000 Subordinated Debt (10.86% Due 5/21/2014) (2) (3) 3,750,000 3,750,000 Incentive Distribution Rights (789 units) (2) (6) - - Total Control Investments - 15.3% (4) 18,800,000 18,973,954 Affiliated Investments (5) High Sierra Energy, L.P. Diversified Energy Infrastructure Common Units (633,179) (2) 14,373,762 17,279,455 Quest Midstream Partners, L.P. Natural Gas/Gathering Processing Common Units (945,946) (2) 17,228,876 15,836,890 Millennium Midstream Partners, L.P. Natural Gas/Gathering Processing Class A Common Units (875,000) (2) 17,132,568 17,584,811 Incentive Distribution Rights (78 units) (2) (6) 18,570 - Total Affiliated Investments - 40.8% (4) 48,753,776 50,701,156 Non-affiliated Investments Abraxas Energy Partners, L.P. Natural Gas Gathering/Processing Common Units (450,181) (2) 7,500,015 7,500,015 Eagle Rock Energy Partners, L.P. Natural Gas Gathering/Processing Common Units (659,071) 11,316,198 15,830,885 Legacy Reserves, L.P. Natural Gas and Oil Exploitation Limited Partner Units (264,705) (2) 4,073,598 7,585,386 High Sierra Energy GP, L.L.C. Diversified Energy Infrastructure Equity Interest (3%) (2) (6) 2,421,186 2,250,000 Alpine Municipal Money Market Fund Short-term investment Class I 18,459,523 18,459,523 Fidelity Institutional Tax-Exempt Portfolio Fund Short-term investment Class I 8,803,606 8,803,606 AIM Short-term Investments Prime Portfolio Money Market Fund Short-term investment Institutional Class 500,000 500,000 Total Non-affiliated Investments - 49.1% (4) 53,074,126 60,929,415 Total Investments - 105.2%(4) $ 120,627,902 $ 130,604,525 (1) Control investments are generally defined under the Investment Company Act of 1940 as companies in which at least 25% of the voting securities are owned; see Note 7 to the financial statements for further disclosure. (2) Fair valued securities have a total value of $87,010,511, which represents 70.1% of net assets applicable to common stockholders. These securities are deemed to be restricted; see Note 6 to the financial statements for further disclosure. (3)Security is a variable rate instrument.Interest rate is as of May 31, 2007. (4) Calculated as a percentage of net assets applicable to common stockholders. (5) Affiliated investments are generally defined under the Investment Company Act of 1940 as companies in which at least 5% of the voting securities are owned.Affiliated investments in which at least 25% of the voting securities are owned are generally defined as control investments as described in footnote 1; see Note 7 to the financial statements for further disclosure. (6) Currently non-income producing. See Accompanying Notes to the Financial Statements 4 Tortoise Capital Resources Corporation SCHEDULES OF INVESTMENTS November 30, 2006 Company Industry Type of Investment Cost Value Control Investments (1) Mowood, L.L.C. Natural Gas Distribution Equity Interest (100%) (2) $ 1,000,000 $ 1,000,000 Subordinated Debt (12% Due 7/01/2016) (2) 4,550,000 4,550,000 Total Control Investments - 13.2% (3) 5,550,000 5,550,000 Affiliated Investments (4) High Sierra Energy, L.P. Diversified Energy Infrastructure Common Units (633,179) (2) 14,828,825 14,828,825 Total Affiliated Investments - 35.0% (3) 14,828,825 14,828,825 Non-affiliated Investments Eagle Rock Energy Partners, L.P. Natural Gas Gathering/Processing Common Units (474,071) (2) 8,449,785 8,533,278 Eagle Rock Energy Partners, L.P. Natural Gas Gathering/Processing Common Units (185,000) 3,515,000 3,494,650 Legacy Reserves, L.P. Natural Gas and Oil Exploitation Limited Partner Units (264,705) (2) 4,300,446 4,566,161 High Sierra Energy GP, L.L.C. Diversified Energy Infrastructure Options (3%) (2) (5) 171,186 171,186 First American Prime Obligations Money Market Fund Short-term investment Class Y 5,431,414 5,431,414 Total Non-affiliated Investments - 52.4% (3) 21,867,831 22,196,689 Total Investments - 100.6% (3) $ 42,246,656 $ 42,575,514 (1) Control investments are generally defined under the Investment Company Act of 1940 as companies in which at least 25% of the voting securities are owned; see Note 7 to the financial statements for further disclosure. (2) Fair valued securities have a total value of $33,649,450, which represents 79.5% of net assets applicable to common stockholders. These securities are deemed to be restricted; see Note 6 to the financial statements for further disclosure. (3) Calculated as a percentage of net assets applicable to common stockholders. (4) Affiliated investments are generally defined under the Investment Company Act of 1940 as companies in which at least 5% of the voting securities are owned.Affiliated investments in which at least 25% of the voting securities are owned are generally defined as control investments as described in footnote 1; see Note 7 to the financial statements for further disclosure. (5) The Company has an option to purchase a 3% Membership Interest (fully diluted) in High Sierra Energy GP, LLC at an exercise price of $2,250,000. The option may be exercised any time prior to May 2, 2007. See Accompanying Notes to the Financial Statements 5 Tortoise Capital Resources Corporation STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the three months ended For the six months ended Period from December 8, 2005 (1) through May 31, 2007 May 31, 2006 May 31, 2007 May 31, 2006 Investment Income Distributions received from investments Non-affiliated investments $ 347,442 $ - $ 695,872 $ - Affiliated investments 1,078,025 - 1,333,282 - Total distributions received from investments 1,425,467 2,029,154 Less return of capital on distributions Non-affiliated investments (602,896 ) - (889,148 ) - Affiliated investments (881,245 ) - (1,075,050 ) - Net distributions from investments (58,674 ) - 64,956 - Dividends from money market mutual funds 442,126 347,496 581,659 751,001 Interest income from control investments 162,404 - 290,876 - Total Investment Income 545,856 347,496 937,491 751,001 Expenses Base management fees 468,012 169,367 848,079 306,163 Capital gain incentive fees (Note 4) 1,008,867 - 1,496,494 - Professional fees 157,467 44,201 214,848 83,597 Directors' fees 25,205 23,129 48,373 43,743 Administrator fees 20,063 (6,844 ) 30,736 - Reports to stockholders 11,847 2,067 16,305 15,810 Fund accounting fees 8,428 6,599 14,277 12,409 Stock transfer agent fees 3,680 7,260 7,280 10,009 Custodian fees and expenses 2,545 1,610 5,145 3,438 Registration fees 6,395 - 8,063 - Other expenses 11,454 3,908 17,992 10,849 Total Expenses before Interest Expense, Preferred Stock Dividends and Loss on Redemption of Preferred Stock 1,723,963 251,297 2,707,592 486,018 Interest expense (5,771 ) - 117,710 - Preferred stock dividends - - 228,750 - Loss on redemption of preferred stock (33,346 ) - 731,713 - Total Interest Expense, Preferred Stock Dividends and Loss on Redemption of Preferred Stock (39,117 ) - 1,078,173 - Total Expenses 1,684,846 251,297 3,785,765 486,018 Net Investment Income (Loss), before Income Taxes (1,138,990 ) 96,199 (2,848,274 ) 264,983 Current tax expense - (34,855 ) - (95,955 ) Deferred tax benefit 432,817 - 747,257 - Total tax benefit (expense) 432,817 (34,855 ) 747,257 (95,955 ) Net Investment Income (Loss) (706,173 ) 61,344 (2,101,017 ) 169,028 Realized and Unrealized Gain on Investments Net realized gain on investments, before deferred tax expense 13,712 - 13,712 - Deferred tax expense (5,211 ) - (5,211 ) - Net Realized Gain on Investments 8,501 - 8,501 - Net unrealized appreciation of non-affiliated investments 5,179,360 - 7,507,863 - Net unrealized appreciation of affiliated investments 1,505,983 - 1,965,951 - Net unrealized appreciation of control investments 40,435 - 173,954 - Net unrealized appreciation, before deferred tax expense 6,725,778 - 9,647,768 - Deferred tax expense (2,555,796 ) - (3,666,151 ) - Net Unrealized Appreciation of Investments 4,169,982 - 5,981,617 - Net Realized and Unrealized Gain on Investments 4,178,483 - 5,990,118 - Net Increase in Net Assets Applicable to Common Stockholders Resulting from Operations $ 3,472,310 $ 61,344 $ 3,889,101 $ 169,028 Net Increase in Net Assets Applicable to Common Stockholders: Resulting from Operations Per Common Share Basic $ 0.39 $ 0.02 $ 0.58 $ 0.05 Diluted $ 0.35 $ 0.02 $ 0.51 $ 0.05 Weighted Average Shares of Common Stock Outstanding: Basic 8,830,580 3,088,596 6,653,445 3,088,596 Diluted 9,785,726 3,088,596 7,587,209 3,088,596 (1) Commencement of Operations. See Accompanying Notes to the Financial Statements 6 Tortoise Capital Resources Corporation STATEMENTS OF CHANGES IN NET ASSETS For the six months ended Period from December 8, 2005 (1) through Period from December 8, 2005 (1) through May 31, 2007 May 31, 2006 November 30, 2006 (Unaudited) (Unaudited) Operations Net investment income (loss) $ (2,101,017 ) $ 169,028 $ 733,276 Net realized gain (loss) on investments 8,501 (906 ) Net unrealized appreciation of investments 5,981,617 $ - 203,669 Net increase in net assets applicable to common stockholders resulting from operations 3,889,101 169,028 936,039 Dividends and Distributions to Common Stockholders Net investment income - - (639,220 ) Return of capital (1,722,895 ) - (410,903 ) Total dividends and distributions to common stockholders (1,722,895 ) - (1,050,123 ) Capital Share Transactions Proceeds from private offerings of 3,066,667 common shares - 44,895,868 44,895,868 Proceeds from issuances of 772,124 warrants - 1,104,137 1,104,137 Proceeds from initial public offering of 5,740,000 common shares 86,100,000 - - Proceeds from issuance of 185,006 warrants 283,059 - - Proceeds from exercise of 9,125 warrants 136,875 - - Underwriting discounts and offering expenses associated with the issuance of common shares (6,877,574 ) (3,769,372 ) (3,769,373 ) Net increase in net assets, applicable to common stockholders, from capital share transactions 79,642,360 42,230,633 42,230,632 Total increase in net assets applicable to common stockholders 81,808,566 42,399,661 42,116,548 Net Assets Beginning of period 42,328,402 211,854 211,854 End of period $ 124,136,968 $ 42,611,515 $ 42,328,402 Accumulated net investment income (loss) net of deferred tax expense (benefit), at end of period $ (2,101,017 ) $ 74,973 $ - (1) Commencement of Operations. See Accompanying Notes to the Financial Statements 7 Tortoise Capital Resources Corporation STATEMENT OF CASH FLOWS (Unaudited) For the six months ended May 31, 2007 Period from December 8, 2005 (1) through May 31, 2006 Cash Flows From Operating Activities Distributions received from investments $ 2,029,104 $ - Interest and dividend income received 754,385 646,060 Purchases of long-term investments (58,000,016 ) (16,999,991 ) Purchases of short-term investments, net (22,331,715 ) (25,758,402 ) Interest expense paid (122,231 ) - Preferred stock dividends (228,750 ) - Current tax expense paid (18,600 ) Operating expenses paid (877,205 ) (424,210 ) Net cash used in operating activities (78,795,028 ) (42,536,543 ) Cash Flows from Financing Activities Issuance of common stock 86,236,875 46,000,005 Common stock issuance costs (6,684,333 ) (3,769,372 ) Issuance of preferred stock 18,216,941 - Redemption of preferred stock (18,870,000 ) - Preferred stock issuance costs (78,654 ) - Issuance of warrants 283,059 - Advances from revolving line of credit 12,600,000 - Repayments on revolving line of credit (12,600,000 ) - Dividends paid to common stockholders (308,860 ) - Net cash provided by financing activities 78,795,028 42,230,633 Net decrease in cash - (305,910 ) Cashbeginning of period - 305,910 Cashend of period $ - $ - Reconciliation of net increase in net assets applicable to common stockholders resulting from operations to net cash used in operating activities Net increase in net assets applicable to common stockholders resulting from operations $ 3,889,101 $ 169,028 Adjustments to reconcile net increase in net assets applicable to common stockholders resulting from operations to net cash used in operating activities Purchases of long-term investments (58,000,016 ) (16,999,991 ) Return of capital on distributions received 1,964,198 - Net purchases of short-term investments (22,331,715 ) (25,758,402 ) Accrued capital gain incentive fees payable to Adviser 1,496,494 - Deferred income tax expense 2,924,105 - Realized gains on investments (13,712 ) - Loss on redemption of preferred stock 731,713 - Net unrealized appreciation of investments (9,647,768 ) - Changes in operating assets and liabilities Increase in interest and dividends receivable (118,200 ) (104,941 ) Increase in prepaid expenses and other assets (13,850 ) (19,789 ) Increase (decrease) in current tax liability (18,600 ) 95,955 Increase in management fees payable to Adviser 355,235 106,802 Decrease in accrued expenses and other liabilities (12,013 ) (25,205 ) Total adjustments (82,684,129 ) (42,705,571 ) Net cash used in operating activities $ (78,795,028 ) $ (42,536,543 ) (1) Commencement of Operations. See Accompanying Notes to the Financial Statements 8 Tortoise Capital Resources Corporation FINANCIAL HIGHLIGHTS For the six months ended Period from December 8, 2005 (1) through Period from December 8, 2005 (1) through May 31, 2007 May 31, 2006 November 30, 2006 (Unaudited) (Unaudited) Per Common Share Data (2) Net Asset Value, beginning of period $ 13.70 $ - $ - Initial offering price - 15.00 15.00 Premium less underwriting discounts and offering costs on initial public offering of common shares (3) 0.02 - - Underwriting discounts and offering costs on issuance of common shares - (1.22 ) (1.22 ) Income from Investment Operations: Net investment income (loss) (4) (0.24 ) 0.02 0.21 Net realized and unrealized gain on investments (4) 0.84 - 0.05 Total increase from investment operations 0.60 0.02 0.26 Less Dividends and Distributions to Common Stockholders: Net investment income - - (0.21 ) Return of capital (0.26 ) - (0.13 ) Total dividends and distributions to common stockholders (0.26 ) - (0.34 ) Net Asset Value, end of period $ 14.05 $ 13.80 $ 13.70 Per common share market value, end of period (5) $ 17.85 N/A N/A Total Investment Return, including capital gain incentive fees, based on net asset value (6) 4.22 % (8.00 )% (6.39 )% Total Investment Return, excluding capital gain incentive fees, based on net asset value (6) 5.48 % (8.00 )% (6.39 )% Total Investment Return, based on market value (7) 20.07 % N/A N/A Supplemental Data and Ratios Net assets applicable to common stockholders, end of period (000's) $ 124,137 $ 42,612 $ 42,328 Ratio of expenses (including current and deferred income tax expense and capital gain incentive fees) to average net assets: (8) (9) (10) 14.66 % 2.88 % 3.64 % Ratio of expenses (excluding current and deferred income tax expense) to average net assets: (8) (11) 8.27 % 2.40 % 2.40 % Ratio of expenses (excluding current and deferred income tax expense and capital gain incentive fees) to average net assets: (8) (11) (12) 5.00 % 2.40 % 2.40 % Ratio of net investment income (loss) to average net assets before current and deferred income tax expense and capital gain incentive fees: (8) (9) (10) (2.95 )% 0.84 % 2.71 % Ratio of net investment income (loss) to average net assets before current and deferred income tax expense : (8) (11) (6.22 )% 0.84 % 2.71 % Ratio of net investment income (loss) to average net assets after current and deferred income tax expense and capital gain incentive fees: (8) (11) (12) (12.61 )% 0.36 % 1.47 % Portfolio turnover rate (8) 0.00 % 0.00 % 9.51 % (1) Commencement of Operations. (2) Information presented relates to a share of common stock outstanding for the entire period. (3) This amount represents the premium on the initial public offering of $1.17 per share, less the underwriting discounts and offering costs of $1.15 per share. (4) The per common share data for the period from December 8, 2005 through May 31, 2006 and the period from December 8, 2005 through November 30, 2006 do not reflect the change in estimate of investment income and return of capital for the respective period. See Note 2C to the financial statements for further disclosure. (5) Per common share market value for the period from December 8, 2005 through May 31, 2006 and the period from December 8, 2005 through November 30, 2006 not applicable as shares were not publicly traded. (6) Not annualized for periods less than a year. Total investment return is calculated assuming a purchase of common stock at the initial offering price, reinvestment of dividends at actual prices pursuant to the Company's dividend reinvestment plan or net asset value, as applicable, and a sale at net asset value, end of period. Total investment return does not reflect brokerage commissions. (7) Not annualized for periods less than a year. Total investment return is calculated assuming a purchase of common stock at the initial public offering price, reinvestment of dividends at actual prices pursuant to the Company's dividend reinvestment plan or market value, as applicable, and a sale at market value, end of period. Total investment return on a market value basis is shown for the period from February 7, 2007 (the Company's initial public offering) through May 31, 2007. Total investment return does not reflect brokerage commissions. (8) Annualized for periods less than one full year. (9) For the six months ended May 31, 2007, the Company accrued$2,924,105 in net deferred income tax expense. For theperiod from December 8, 2005 through May 31, 2006, the Company accrued$95,955 in current income tax expense. For theperiod from December 8, 2005 through November 30, 2006, the Company accrued$265,899 in current income tax expense, and $250,156 in net deferred income tax expense. (10) For the six months ended May 31, 2007, the Company accrued$1,496,494 in capital gain incentive fees.There were no capital gain incentive fees accrued for the period from December 8, 2005 through May 31, 2006 or the period from December 8, 2005 through November 30, 2006. (11) The ratio excludes the impact of current and deferred income taxes. (12)The ratio excludes the impact of capital gain incentive fees. See Accompanying Notes to the Financial Statements 9 TORTOISE CAPITAL RESOURCES CORPORATION NOTES TO FINANCIAL STATEMENTS MAY 31, 2007 (UNAUDITED) 1. Organization Tortoise Capital Resources Corporation (the "Company") was organized as a Maryland corporation on September 8, 2005, and is a non-diversified closed-end management investment company focused on the U.S. energy infrastructure sector.The Company invests primarily in privately held and micro-cap public companies operating in the midstream and downstream segments, and to a lesser extent the upstream segment.The Company has elected to be regulated as a business development company (“BDC”) under the Investment Company Act of 1940, as amended (the “1940 Act”). The Company is externally managed by Tortoise Capital Advisors, L.L.C., an investment advisor specializing in managing portfolios of securities of MLPs and other energy companies. 2. Significant Accounting Policies A. Use of Estimates– The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. B. Investment Valuation– The Company invests primarily in illiquid securities including debt and equity securities of privately-held companies.The investments generally are subject to restrictions on resale, have no established trading market and are fair valued on a quarterly basis.Fair value is intended to be the amount for which an investment could be exchanged in an orderly disposition over a reasonable period of time between willing parties other than in a forced liquidation or sale.Because of the inherent uncertainty of valuation, the fair values of such investments, which are determined in accordance with procedures approved by the Company’s Board of Directors, may differ materially from the values that would have been used had a ready market existed for the investments.The Company’s Board of Directors may consider other methods of valuing investments as appropriate and in conformity with U.S. generally accepted accounting principles.The Company has also retained an independent valuation firm to provide valuation assistance for particular investments, as requested by the Board of Directors. The process for determining the fair value of a security of a private investment begins with determining the enterprise value of the company that issued the security.The fair value of the investment is based on the enterprise value at which a company could be sold in an orderly disposition over a reasonable period of time between willing parties.There is no one methodology to determine enterprise value and for any one company, enterprise value may best be expressed as a range of fair values, from which a single estimate of enterprise value will be derived. If the portfolio company has an adequate enterprise value to support the repayment of its debt, the fair value of the Company’s loan or debt security normally corresponds to cost unless the portfolio company’s condition or other factors lead to a determination of fair value at a different amount.When receiving warrants or free equity securities (“nominal cost equity”), the Company allocates the cost basis of the nominal cost equity at the time of origination, if any.The fair value of equity interests in portfolio companies is determined based on various factors, including the enterprise value remaining for equity holders after repayment of debt and other preference capital, and other pertinent factors such as recent offers to purchase a company, recent transactions involving the purchase or sale of equity securities, or other liquidation events.The determined equity values are generally discounted when holding a minority position, when restrictions on resale are present, when there are specific concerns about the receptivity of the capital markets to a specific company at a certain time, or when other factors are present. For freely tradable equity securities that are listed on a securities exchange, the Company values those securities at the closing price on that exchange on the valuation date.If the security is listed on more than one exchange, the Company uses the price of the exchange that it generally considers to be the principal exchange on which the security is traded.Securities listed on the NASDAQ will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean between bid and asked price on such day. C. Interest and Fee Income– Interest income is recorded on the accrual basis to the extent that such amounts are expected to be collected.When investing in instruments with an original issue discount or payment-in-kind interest, the Company will accrue interest income during the life of the investment, even though the Company will not necessarily be receiving cash as the interest is accrued.Fee income will include fees, if any, for due diligence, structuring, commitment and facility fees, transaction services, consulting services and management services rendered to portfolio companies and other third parties.Commitment and facility fees generally are recognized as income over the life of the underlying loan, whereas due diligence, structuring, transaction service, consulting and management service fees generally are recognized as income when services are rendered.For the three and six-month periods ended May 31, 2007, the Company received no fee income. D. Security Transactions and Investment Income– Security transactions are accounted for on the date the securities are purchased or sold (trade date).Realized gains and losses are reported on an identified cost basis.Distributions received from the Company’s investments in limited partnerships and limited liability companies generally are comprised of ordinary income, capital gains and return of capital.The Company records investment income and return of capital based on estimates made at the time such distributions are received.Such estimates are based on information available from each company and/or other industry sources.These estimates may subsequently be revised based on information received from the entity after their tax reporting periods are concluded, as the actual character of these distributions are not known until after the fiscal year-end of the Company. For the period from December 8, 2005 (Commencement of Operations) through November 30, 2006, the Company estimated the allocation of investment income and return of capital for the distributions received from its portfolio companies within the Statement of Operations.For this period, the Company had estimated approximately 8 percent as investment income and approximately 92 percent as return of capital. During the current period, the Company reclassified the amount of investment income and return of capital it recognized based on the 2006 tax reporting information received from the individual portfolio companies.This reclassification amounted to a decrease in pre-tax net investment income of approximately $314,000 or $0.04 per share ($195,000 or $0.02 per share, net of deferred tax benefit), an increase in unrealized appreciation of investments of approximately $300,000 or $0.03 per share ($186,000 or $0.02 per share, net of deferred tax expense) and an increase in realized gains of approximately $14,000 or $0.002 per share ($9,000 or $0.001 per share, net of deferred tax expense) for the period from December 8, 2005 (Commencement of Operations) through November 30, 2006.The reclassification is reflected in the accompanying Statements of Operations for the three-month and six-month periods ended May 31, 2007. E. Dividends to Stockholders–The amount of any quarterly dividends will be determined by the Board of Directors. Distributions to stockholders are recorded on the ex-dividend date. The character of distributions made during the year may differ from their ultimate characterization for federal income tax purposes.For the six-month period ended May 31, 2007, the Company’s dividends, for book purposes, were comprised entirely of return of capital.For the year ended November 30, 2006, the Company’s dividends, for book purposes were comprised of 61 percent investment income and 39 percent return of capital, and for tax purposes were comprised of 42 percent investment income and 58 percent return of capital.Had the information from the 2006 tax reporting information from the individual portfolio companies as described in the paragraph above been obtained prior to November 30, 2006, the Company's dividends, for book purposes, would have been comprised of 31percent investment income and 69 percent return of capital.
